      Case 3:20-cv-05848-LC-EMT Document 22 Filed 08/26/21 Page 1 of 2



                                                                         Page 1 of 2

                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

ORTAVIOUS DEVON WILSON,
    Petitioner,

vs.                                             Case No.: 3:20cv5848/LAC/EMT

SECRETARY DEP’T OF CORR.,
     Respondent.
_____________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on July 7,

2021 (ECF No. 18).        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

18) is adopted and incorporated by reference in this order.

      2.     The amended petition for writ of habeas corpus (ECF No. 5) is

DENIED.
       Case 3:20-cv-05848-LC-EMT Document 22 Filed 08/26/21 Page 2 of 2


                                                                        Page of 2

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 26th day of August, 2021.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5848/LAC/EMT
